UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6114


GEORGE ADAMS,

                  Plaintiff - Appellant,

             v.

MR. THOMPSON, Assoc Warden, South Carolina Dept Corrections;
MS. REMBERT, General Counsel, ICC; DAVID TATARSKY, General
Counsel; JAMES SIMMONS, III, IGC; STAN BRUTT, Warden; SANDRA
S. BOWIE, IGC,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(3:07-cv-03884-DCN)


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Adams, Appellant Pro Se. Heath McAlvin Stewart, III,
RILEY, POPE & LANEY, LLC, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George    Adams        appeals      the    district        court’s      order

accepting the recommendation of the magistrate judge and denying

relief    on    his     42    U.S.C.    § 1983      (2006)     complaint.         We     have

reviewed the record and find no reversible error.                           Accordingly,

we affirm for the reasons stated by the district court.                                Adams

v. Thompson, No. 3:07-cv-03884-DCN (D.S.C. filed Jan. 13, 2009 &

entered   Jan.     14,       2009).     We    grant      Adams’    motion    to     file    a

supplemental       informal         brief     and     deny     his    motions       for     a

transcript at Government expense, for default judgment, and for

injunctive relief.             We dispense with oral argument because the

facts    and    legal    contentions         are    adequately       presented      in    the

materials      before        the   court    and     argument      would    not    aid     the

decisional process.

                                                                                  AFFIRMED




                                              2